2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                       United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted November 12, 2013∗
                                         Decided November 21, 2013


                                                   Before

                                     DIANE P. WOOD, Chief Judge

                                     FRANK H. EASTERBROOK, Circuit Judge

                                     DIANE S. SYKES, Circuit Judge



    No. 13-1315                                                      Appeal from the United
    DORIS BROWN,                                                     States District Court for the
                                                                     Northern District of Illinois,
             Plaintiff-Appellant,                                    Eastern Division.

             v.                                                      No. 07 C 1013
                                                                     Samuel Der-Yeghiayan, Judge.
    SHELLEY KOELLER,

             Defendant-Appellee.


                                                    Order

        We remanded this litigation in 2009 for a decision on the merits. Brown v. Varan, No.
    08-3457 (7th Cir. Apr. 1, 2009) (nonprecedential disposition). In 2011 the district court
    granted defendants’ motion for summary judgment and dismissed the suit. Plaintiff did
    not appeal. A year later she filed a motion asking the district court to reopen the




    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 13-1315                                                                   Page 2

litigation. The only source of authority for such a motion was Fed. R. Civ. P. 60(b)(6).
The district court denied the motion.

     Plaintiff has appealed from that decision but does not mention the grounds on
which the district court acted. Instead she proceeds as if this were a belated appeal from
the 2011 judgment. That is not possible, however. Plaintiff maintains that she did not
receive notice of the judgment’s entry, but Fed. R. App. P. 4(a)(6) allows only 180 days
for a motion to reopen the time to appeal, and plaintiff did not file anything until a year
after the judgment.

    Arguments that could have been presented on appeal from the district court’s
original decision are not within the scope of this appeal. Only the decision denying the
post-judgment motion under Rule 60 is now reviewable, see Blue v. Electrical Workers,
676 F.3d 579, 582 (7th Cir. 2012), but plaintiff does not make any of the arguments that
could have justified relief under Rule 60(b)(6). See Gonzalez v. Crosby, 545 U.S. 524, 536–
38 (2005). The district court’s decision therefore is affirmed.